Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-2, 4-7, 9-16, 18-21, 23-29, and 30-32 remain pending. Of the pending claims, claims 1, 15, and 29 are independent.

Response to Arguments
The Applicant’s psychometric graphical object(s) remain rejected under 35 U.S.C. 101 because it is the application of the abstract idea that “a picture is worth a thousand words”.  "A picture is worth a thousand words" is an adage in multiple languages which means that complex and sometimes multiple ideas can be conveyed by a single image, which conveys its meaning or essence more effectively in an abstract image or symbol than a mere verbal description. In the same way, the applicant has used a visual convention of the graphical object to convey psychometric ideas, that are evaluated and collected information from a user who responds and/or interacts with the object. The ability to observe, collect information and evaluate a individual’s interactions with an object, or in interaction with the individuals themselves through a series of questions, and formulate an opinion from those interactions has been performed by human psychologist, psychiatrist and the like which use their mental abilities, based upon their training to make measurements as to the degree of mental state that an individual may be in. For example, the Rorschach test is a projective psychological test in which subjects' perceptions of inkblot shapes are recorded and then analyzed using psychological interpretation, complex algorithms, or both. Some psychologists use this test to examine a person's personality characteristics and emotional functioning. It has been employed to detect underlying thought disorder, especially in cases where patients are reluctant to describe their thinking processes openly.
Thus, inasmuch as objects (i.e., graphical),  abstract symbols, images (in some instances) may be a more efficient means of communication than words, their use by the Applicant to improve on the time of psychometric evaluation of the individual (because of linguistic limitations)  is not an improvement on a computer system itself or in a technical field, but at best, a utility of the abstract nature of meaning and how such information may be conveyed to or by the user via interaction with objects, graphic images and/or symbols to evaluate the psychological traits of a potential borrower. 
In regards to the applicant’s assertion that, a human mind cannot determine accurately where a mouse pointer is positioned in a graphical user interface with regards to the Applicant’s psychometric graphical object. This is not completely true.  A human mind can create a cartesian, polar, canonical or some other coordinate system which reflects the position of an object on a two-dimensional grid.   In regards to hovering with a mouse and clicking on a graphical space, it is being maintained that such computer functions are ubiquitously performed by a standard computer system and is part of the normal interaction users may have with a computer system (e.g., desktop or laptop computer system). Thus for these reasons and those set forth below, the 35 USC 101 rejection is maintained below.

Examiner’s Comments
Intended Use
MPEP 2103 I C

Claims 1, 15 and 29 recite, “…wherein the measured user interaction with the at least one psychometric graphical object corresponds to at least one discrete choice along the continuous scale of choices for at least one question to shorten evaluation time of a questionnaire…”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Functional Language
MPEP 2114

Clam 15 recites, “a system for personalized interactions with a user, the system comprising: a personalized user management module, executed by a processor of a personalized user interaction system, configured to present a graphical interface on a user device to the user… a psychological traits evaluation module, executed by the processor of the personalized user interaction system, configured to: measure user interaction… and an evaluation module, executed by the processor of the personalized user interaction system, configured to determine a weighted sum… and wherein the personalized user management module is further configured to personalize interactions with the user in a process”
Claim 16 recites, “wherein the evaluation module is further configured to determine a predicted credit risk of the user based on the weighted sum of the evaluated plurality of psychological traits.”
Claim 18 recites, “wherein the personalized user management module is further configured to identify the user…”
Clam 19 recites, “wherein the personalized user management module is further configured to provide the user with on-going customer support…”

“The recitation of the functional limitation of the claimed invention does not serve to differentiate the claims from the prior art. If a prior structure is the same as the claimed structure as described in the Applicant’ specification, then the functional language will not differentiate the claims over the prior art.”[MPEP 2114]
Non-Functional Descriptive Material
MPEP 2111.05 I-III

Claim 10 recites, “wherein the personality trait comprises at least one of openness, extraversion, agreeableness, neuroticism, and conscientiousness.”

 “where a claim limitation is directed to conveying a message or meaning to a human reader independent of intended computer system, and/or the non-transitory computer readable medium merely serves as a support for information or data, no functional relationship exists.  Therefore, as above limitations are directed to further describing stored data (e.g., conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.” See In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ 2d 1031 (Fed. Cir. 1994).





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 16, 18-21 and 23-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “personalizing interaction with a user”  . 
Claim 1 is directed to the abstract idea of “predicting credit risk tolerance of an individual by personalized interactions with an underwriting process” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “presenting …a plurality of psychometric graphical objects…; measuring user interaction with the plurality of psychometric graphical …, wherein at least one of the plurality of psychometric graphical objects measures the user interaction … on a continuous scale of choices with a fine level of granularity provided by a shape of the at least one of the plurality of psychometric graphical objects …, wherein the measured user interaction with the at least one psychometric graphical object corresponds to at least one discrete choice along the continuous scale of choices for at least one question to shorten evaluation time of a questionnaire, and wherein the user interaction with the at least one of the plurality of psychometric graphical objects …, selecting one of the plurality of psychometric graphical objects …; evaluating a plurality of psychological traits of the user based on the measured user interaction with the plurality of psychometric graphical objects …; determining a weighted sum of the evaluated plurality of psychological traits of the user …, wherein determining the weighted sum of the evaluated plurality of psychological traits of the user further comprises determining the weighted sum …; and personalizing interactions with the user in a process, in which the user is obtaining at least one of a new loan and a current credit score and currently has at least one of a prior loan and a prior credit history…, wherein the personalizing of the interactions with the user is a selection of user interaction based on the weighted sum.” 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “processor”, “graphical interface”, “user device”, “personalized user management module”, “personalized user interaction system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of predicting credit risk tolerance of an individual by presenting …a plurality of psychometric graphical objects…; measuring user interaction with the plurality of psychometric graphical …, …selecting one of the plurality of psychometric graphical objects …; evaluating a plurality of psychological traits of the user based on the measured user interaction with the plurality of psychometric graphical objects …; determining a weighted sum of the evaluated plurality of psychological traits of the user …, …; and personalizing interactions with the user in a process… wherein the personalizing of the interactions with the user is a selection of user interaction based on the weighted sum.
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of predicting credit risk tolerance of an individual and applying computer technology.  Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claim 1 remains not patent eligible. Claims 15 and 29 being substantially similar to claims 15 and 29.
Claims 2 and 4-6 relates to applying the abstract idea by identifying the user as a potential customer based upon a weighted sum.
Claim 7 relates to sending data in terms of user feedback about the financial action of the user. The transfer and reception of data does not improve the function of the computer system.
Claims 9-11 describe personality traits which are non-functional descriptive material.
Claims 16 and 18-21 and 22-28  describe the application of the abstract idea using the psychometric objects.
Claims 30-32 describes a particular shape of the psychometric objects which may be aesthetic design changes or changes in shape [see MPEP 2114.04 (I),(IV)(B)]



















	Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692